Citation Nr: 1235067	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Bronze Star Medal, and Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 1997 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2000, the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, for the issuance of a statement of the case.  In March 2008, the Veteran testified at a Travel Board hearing at the RO.  

In September 2008, the Board reopened and remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, for further development.  

In June 2009, the Board again remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, for further development.  

In a November 2010 decision, the Board granted service connection for ischemic heart disease (manifested by coronary artery disease, status post myocardial infarction).  The RO also remanded the issue of entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease and PTSD, for further development.  

In April 2012, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease and PTSD, and the VHA opinion was obtained in June 2012.  In July 2012, the Veteran and his representative were provided with a copy of the VHA opinion.  In August 2012, the Veteran's representative submitted additional argument as to his claim.


FINDING OF FACT

The Veteran's current hypertension began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected ischemic heart disease and PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected ischemic heart disease and PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In March 2006 and April 2006 letters, VA notified the Veteran of the elements necessary to substantiate his claim.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a December 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations, an opinion from a VA physician, and a VHA opinion in relation to this claim.  

The Board also notes that the appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the appellant's contentions in regard to his claim for entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  The appellant's representative also asked such questions of the appellant during the hearing.  The VLJ did seek to identify any pertinent evidence not currently associated with the claim.  Additionally, the appellant volunteered his treatment history.  Further, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit Court (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection is in effect for ischemic heart disease (manifested by coronary artery disease, status post myocardial infarction) (rated 10 percent).  He is also service-connected for PTSD (rated 30 percent).  

The Veteran contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected ischemic heart disease and PTSD.  The Veteran asserts that service connection is warranted, primarily on a secondary basis, and in March 2012 written argument, the Veteran's representative maintains that service connection is warranted based on the impact of the Veteran's heart disease and his PTSD, to include the aggregate impact of these two service-connected disabilities in causing or aggravating his hypertension.  The Veteran also maintains that panic attacks associated with his service-connected PTSD cause an increase in his blood pressure.  

As noted above, the Veteran had active service from January 1968 to August 1969.  He received various decorations evidencing combat including the Combat Infantryman Badge.  The Veteran is not specifically alleging that he incurred a hypertension during combat.  See 38 U.S.C.A. § 1154(b) (West 2002).  

His service treatment records do not show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  

There is no evidence of hypertension in the year after the Veteran's period of service, or for many years thereafter.  The first post-service evidence of any possible hypertension, or elevated blood pressure readings, is in September 1985, many years after the Veteran's period of service.  

A September 1985 VA treatment report notes a blood pressure reading of 140/110.  The diagnosis did not refer to hypertension.  

A November 1985 VA treatment entry indicates that the Veteran had a long history of panic-like attacks with vague feelings going down into his stomach.  He also reported feelings of dysphoria and episodes of sleep paralysis.  The diagnoses were panic disorder and borderline hypertension.  

A March 1986 VA general medical examination report notes that the Veteran's blood pressure readings were 160/118, 154/110, and 170/116.  The diagnoses included hypertension.  

A March 1986 VA psychiatric examination report relates diagnoses of panic disorder, probable, rated as mild; a seizure disorder, and hypertension.  

Subsequent post-service private and VA treatment records, including VA examination reports, show treatment for disorders including hypertension.  The Veteran was also treated for heart problems such as ischemic heart disease (manifested by coronary artery disease status post myocardial infarction) and for PTSD.  

For example, a February 1995 VA treatment entry indicates that the Veteran reported that his diastolic blood pressure readings had been from 100 to 110 at home.  The Veteran denied that he had chest pain or shortness of breath.  He stated that his panic attacks would bring on headaches.  The assessment was uncontrolled hypertension.  

A June 1995 VA treatment entry notes that the Veteran's problems included hypertension that was diagnosed in the 1970s.  It was noted that the Veteran was taking Procardia for his hypertension.  

A July 1996 VA treatment entry reflects that the Veteran was seen for hypertension secondary to panic attacks.  The Veteran reported that he had no headaches, shortness of breath, or dizziness.  He indicated that he did not have chest pain, other than when associated with panic attacks.  The assessment was hypertension, probably increased secondary to panic attacks.  

An April 1997 statement from a VA physician notes that the Veteran's claims file was reviewed for an opinion regarding the etiology of the Veteran's hypertension.  The physician reported that in reviewing the Veteran's records, it was documented that he had a history of hypertension that he had known about since 1970.  The physician indicated that borderline hypertension had been documented in VA records going back as far as 1985 when the Veteran's blood pressure reading was noted to be 130/90.  The physician stated that the Veteran had a number of risk factors for the development of hypertension, including race and excess weight.  It was noted that despite only intermittent adequate control of his blood pressure, the Veteran had no evidence of end organ damage.  The physician reported that the Veteran's electrocardiogram showed no ventricle enlargement which was confirmed on a recent X-ray.  The physician stated that the Veteran's urinalysis showed no proteinuria and his kidney function was within normal limits.  

The physician commented that it was his opinion that the Veteran had essential hypertension which was exacerbated by weight and (high) cholesterol.  The physician indicated that although anxiety and other intense emotions could induce transient increases in blood pressure, there was no scientific evidence that even sustained episodes of intense emotion led to chronic persistent hypertension.  The physician stated that there was also no evidence that variations in blood pressure induced by anxiety and mood changes led to cardiovascular damage.  The physician commented that, consequently, it was unlikely that the Veteran's PTSD was a major contributor to his hypertension.  

Records from the Social Security Administration indicate that the Veteran was receiving disability benefits.  

An April 2001 statement from a VA physician indicates that the Veteran participated in a VA facility's Agent Orange Registry.  The physician stated that based on an examination and laboratory studies, the Veteran's diagnoses included hypertension and a history of PTSD, insomnia.  

A November 2008 VA heart examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had hypertension since the early 1970s and that it had been fairly well controlled.  He also reported that he had a history of having a myocardial infarction in 1976 and 1985.  The examiner indicated, however, that the Veteran's Computerized Patient Record System (CPRS) shows that he had a non-ST segment elevation myocardial infarction in 2005.  The diagnoses were coronary artery disease, status post myocardial infarction, and essential hypertension.  The examiner reported that the Veteran gave a family history of hypertension and reported that one brother had hypertension.  It was noted that the Veteran did not report a history of cigarette smoking.  The examiner indicated that, as to the Veteran's hypertension, stress and anxiety could temporarily increase blood pressure readings, but that the medical literature did not support a direct causality between anxiety, PTSD, or a panic disorder, and chronic hypertension.  

In a July 2009 statement, the examiner who performed the November 2008 VA heart examination stated that, as to the Veteran's hypertension, stress and anxiety, which were a part of PTSD, could temporarily increase blood pressure readings and also therefore temporarily aggravate blood pressure.  The examiner reported that the medical literature did not support that there was a direct cause between anxiety and stress, and direct permanent aggravation of chronic hypertension.  The examiner stated that it could not be said that the Veteran's hypertension was aggravated beyond its normal progression by his service-connected PTSD or related symptoms.  In a July 2009 addendum to the July 2009 statement, the examiner indicated that after a review of the Veteran's claims file, there was no change or additions to his opinion.  

A February 2011 VA hypertension examination report notes that the Veteran's claims file was reviewed.  The examiner reported that the Veteran first developed essentially hypertension in the early 1970s or early 1980s.  It was noted that the Veteran was asymptomatic concerning his hypertension.  The examiner indicated that the Veteran gave no history of a stroke or kidney disease related to hypertension.  The examiner stated that the Veteran had a prior history of coronary artery disease and that he reported that he first had a myocardial infarction in approximately 1976.  It was noted that the Veteran stated that he had two additional heart attacks since that time.  The examiner related that the Veteran was treated at a VA facility in May 2005 for a non-ST segment elevation myocardial infarction that required a stent placement.  

The diagnoses were hypertension and ischemic heart disease.  The examiner indicated that while hypertension was a risk factor for the development of coronary artery disease, there was no evidence to suggest that ischemic heart disease had caused the Veteran's essential hypertension.  The examiner stated that hypertension was basically a significant risk factor for developing atherosclerotic complications such as ischemic heart disease, but that the reverse was not true.  The examiner commented that, therefore, it was his medical opinion that there was no established basis to suggest that the Veteran's ischemic heart disease had caused his essential hypertension.  The examiner also remarked that there was no suggestion that the Veteran's hypertension had progressed beyond its natural progression as a result of the Veteran's ischemic heart disease.  

A June 2012 VHA opinion was provided by an internal medicine physician.  The physician noted that the Veteran's claims file had been reviewed.  The physician commented that the Veteran's hypertension was less likely as not etiologically related to his military service.  The physician reported that the Veteran served in the military from January 1968 to August 1969.  The physician stated that an April 1995 report indicates that the Veteran had a diagnosis of hypertension, stable on medication.  It was noted that there was no documentation of a heart condition at that time and that electrocardiograms in 1986 and 1995 were normal.  The physician indicated that there was no documentation that the Veteran was diagnosed or treated for hypertension during his period of service and that there was no documentation of the Veteran having elevated blood pressure readings during his period of service.  The physician also noted that there was no documentation of the Veteran being diagnosed with hypertension within one year after his discharge from service.  

The physician stated that the Veteran's hypertension was less likely as not caused by his service-connected ischemic heart disease.  The physician reported that records documented that the Veteran had a myocardial infarction in 2005 after the onset of his hypertension in 1987.  The physician stated that the Veteran's hypertension was diagnosed in 1987, eighteen years prior to the documented heart attack in 2005.  It was noted that a correspondence from the Veteran's representative dated in July 2005 requested service connection for a heart disorder (heart attack) suffered in May 2005 secondary to hypertension, which indicated that the myocardial infarction occurred after the Veteran's hypertension.  

The physician also remarked that the Veteran's hypertension was less likely as not aggravated (permanently worsened beyond the natural progression) by his service-connected ischemic heart disease.  The physician reported that the Veteran was diagnosed with a myocardial infarction in 2005 and that a note in August 2005 indicated that his blood pressure was well controlled.  The physician stated that in 2007, it was documented that the Veteran's blood pressure medications were adjusted to regain control of his blood pressure.  It was noted that there was no documentation that the Veteran had another ischemic heart event and that there was no worsening of the Veteran's heart condition.  The physician indicated that hypertension was a known risk factor for ischemic heart disease, but that there was no evidence that ischemic heart disease caused or worsened hypertension.  

The physician further maintained that the Veteran's hypertension was less likely as not caused by his service-connected PTSD.  The physician indicated that stress and anxiety were part of PTSD and could temporarily elevate blood pressure, but that there was no direct link that those conditions could permanently cause hypertension.  The physician reported that the Veteran was assigned a 30 percent disability rating for his PTSD and that such a rating was granted whenever there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often).  It was noted that a higher evaluation was indicated when panic attacks occurred more than once a week.  The physician stated that at the 30 percent rating, the Veteran's panic attacks were not more than once a week and were not consistently and constantly causing an increase in blood pressure.  The physician indicated that there was no documentation of increasing blood pressure over time, as well as no documentation of worsening PTSD as established by the Veteran's current disability rating. 

The physician also commented that the Veteran's hypertension was less likely as not aggravated (permanently worsened beyond natural progression) by his service-connected PTSD, and that it was less likely as not that the Veteran's hypertension had been aggravated by a combination of ischemic heart disease and PTSD.  The physician reported that although panic attacks which could be associated with PTSD could increase blood pressure, those attacks were intermittent.  The physician indicated that the Veteran was service-connected for PTSD at a 30 percent rating with panic attacks occurring weekly or less often.  The physician reported that such intermittent episodes of panic attacks might increase blood pressure temporarily.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are several opinions of record that address the etiology of the Veteran's claimed hypertension.  

The Board observes that a July 1996 VA treatment entry reflects that the Veteran was seen for hypertension secondary to panic attacks.  The assessment, at that time, was hypertension, probably increased secondary to panic attacks.  The Board observes that the there is no indication that VA examiner reviewed the Veteran's claims file in providing his opinion that the Veteran's hypertension was probably increased secondary to panic attacks (from his service-connected PTSD).  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board observes that the VA examiner did not provide a rationale for his opinion.  Therefore, the Board finds that the VA's opinion has little probative value in this matter.  

Additionally, the Board notes that an April 1997 statement from a VA physician notes that the Veteran's claims file was reviewed for an opinion regarding the etiology of the Veteran's hypertension.  The physician reported that in reviewing the Veteran's records, it was documented that he had a history of hypertension that he had known about since 1970.  The physician indicated that borderline hypertension had been documented in VA records going back as far as 1985 when the Veteran's blood pressure reading was noted to be 130/90.  The physician commented that it was his opinion that the Veteran had essential hypertension which was exacerbated by weight and (high) cholesterol.  The physician indicated that although anxiety and other intense emotions could induce transient increases in blood pressure, there was no scientific evidence that even sustained episodes of intense emotion led to chronic persistent hypertension.  The physician stated that there was also no evidence that variations in blood pressure induced by anxiety and mood changes led to cardiovascular damage.  The physician commented that, consequently, it was unlikely that the Veteran's PTSD was a major contributor to his hypertension.  The Board observes that the VA physician indicated that the Veteran had a history of hypertension that he had known about since 1970, but that borderline hypertension had been documented in the records going back to 1985.  The Board observes that there is no indication in the record that the Veteran had hypertension prior to 1985.  Additionally, the Board notes that the VA examiner did not specifically address whether the Veteran's service-connected PTSD and ischemic heart disease, either alone or in the aggregate, aggravated his hypertension.  Consequently, the Board finds that the VA examiner's opinions are somewhat less probative in this matter.  

Further, the Board observes that A November 2008 VA heart examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had hypertension since the early 1970s and that it had been fairly well controlled.  He also reported that he had a history of having a myocardial infarction in 1976 and 1985.  The examiner indicated, however, that the Veteran's Computerized Patient Record System (CPRS) shows that he had a non-ST segment elevation myocardial infarction in 2005.  The diagnoses were coronary artery disease, status post myocardial infarction, and essential hypertension.  The examiner indicated that, as to the Veteran's hypertension, stress and anxiety could temporarily increase blood pressure readings, but that the medical literature did not support a direct causality between anxiety, PTSD, or a panic disorder, and chronic hypertension.  

In a subsequent July 2009 statement, the examiner who performed the November 2008 VA heart examination, stated that, as to the Veteran's hypertension, stress and anxiety, which were a part of PTSD, could temporarily increase blood pressure readings and also therefore temporarily aggravate blood pressure.  The examiner reported that the medical literature did not support that there was a direct cause between anxiety and stress, and direct permanent aggravation of chronic hypertension.  The examiner stated that it could not be said that the Veteran's hypertension was aggravated beyond its normal progression by his service-connected PTSD or related symptoms.  In a July 2009 addendum to the July 2009 statement, the examiner indicated that after a review of the Veteran's claims file, there was no change or additions to his opinion.  

The Board also observes that a February 2011 VA hypertension examination report states that the Veteran's claims file was reviewed.  The examiner reported that the Veteran first developed essentially hypertension in the early 1970s or early 1980s.  The examiner stated that the Veteran had a prior history of coronary artery disease and that he reported that he first had a myocardial infarction in approximately 1976.  It was noted that the Veteran stated that he had two additional heart attacks since that time.  The examiner related that the Veteran was treated at a VA facility in May 2005 for a non-ST segment elevation myocardial infarction that required a stent placement.  The diagnoses were hypertension and ischemic heart disease.  The examiner indicated that while hypertension was a risk factor for the development of coronary artery disease, there was no evidence to suggest that ischemic heart disease had caused the Veteran's essential hypertension.  The examiner stated that hypertension was basically a significant risk factor for developing atherosclerotic complications such as ischemic heart disease, but that the reverse was not true.  The examiner commented that, therefore, it was his medical opinion that there was no established basis to suggest that the Veteran's ischemic heart disease had caused his essential hypertension.  The examiner also remarked that there was no suggestion that the Veteran's hypertension had progressed beyond its natural progression as a result of the Veteran's ischemic heart disease.  

The Board observes that the VA examiner, pursuant to the November 2008 VA heart examination, as well as the July 2009 statement (with July 2009 addendum), did not specifically address whether the Veteran's service-connected PTSD and ischemic heart disease, either alone (respectively), or in the aggregate, aggravated his hypertension.  Additionally, the Board notes that the examiner, pursuant to the February 2011 VA hypertension examination, solely addressed the relationship between the Veteran's ischemic heart disease and his claimed hypertension.  The examiner did not discuss the Veteran's PTSD in providing his opinion.  Consequently, the Board finds that the opinions provided by the examiners pursuant to the November 2008 VA heart examination, the July 2009 statement (with July 2009 addendum), and the February 2011 VA hypertension examination report are all somewhat less probative in this matter.  

Conversely, the physician pursuant to the June 2012 VHA opinion reviewed the Veteran's claims file, provided rationales for his opinions, and specifically addressed whether the Veteran's hypertension was related to service, as well as whether his hypertension was caused or aggravated by his service-connected ischemic heart disease and PTSD.  The examiner specifically found that the Veteran's hypertension was less likely as not etiologically related to his military service.  The physician also indicated that the Veteran's hypertension was less likely as not caused by his service-connected ischemic heart disease.  The physician further remarked that the Veteran's hypertension was less likely as not aggravated (permanently worsened beyond the natural progression) by his service-connected ischemic heart disease.  The physician also maintained that the Veteran's hypertension was less likely as not caused by his service-connected PTSD.  The Board notes that the physician additionally commented that the Veteran's hypertension was less likely as not aggravated (permanently worsened beyond natural progression) by his service-connected PTSD, and that it was less likely as not that the Veteran's hypertension had been aggravated by a combination of ischemic heart disease and PTSD.  

The Board observes that the VHA physician incorrectly reported that the Veteran was diagnosed with hypertension in 1987.  The Board notes that the medical evidence of record indicates that the Veteran was actually diagnosed with hypertension in 1985.  The Board observes, however, that the VHA physician otherwise provided detailed rationales for each of his opinions and the opinions provided are corroborated by the other evidence of record.  The Board notes that except for the non-probative July 1996 VA treatment entry that indicated that the Veteran's hypertension was secondary to his panic attacks, all the other opinions of record (and noted above) are essentially negative as to the Veteran's claim.  Therefore, in light of the above, the Board finds that the VHA physician's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The probative medical evidence does not suggest that the Veteran's current hypertension is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his current hypertension began years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current hypertension was caused or worsened by his service-connected ischemic heart disease and PTSD.  The VHA physician specifically concluded that the Veteran's current hypertension was not related to his period of service and was not caused or aggravated, either alone or in the aggregate, by his service-connected ischemic heart disease and PTSD.  The Board further notes that all the medical opinions of record, except for one non-probative July 1996 VA treatment entry, to include even the less probative opinions, are negative in regard to the Veteran's claim.  

The Veteran has asserted that his claimed hypertension had its onset during his period of service, or, more specifically, that it is related to his service-connected ischemic heart disease and PTSD.  While the Veteran is competent to report that he had symptoms he felt were related to hypertension during his periods of service, or since service, he is not competent to diagnose his claimed hypertension as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical opinion from a medical professional has not related his hypertension to his period of service, or to his service-connected ischemic heart disease and PTSD.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau.  

The weight of the competent medical evidence demonstrates that the Veteran's hypertension began many years after his period of service, was not caused by any incident of service, and is not proximately due to or the result of his service-connected ischemic heart disease and PTSD.  The Board concludes that neither direct nor secondary service connection for a heart disorder is warranted.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include as secondary to service-connected ischemic heart disease and PTSD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


